State of TexasAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       July 29, 2014

       Nos. 04-14-00004-CR, 04-14-00005-CR, 04-14-00006-CR, & 04-14-00007-CR

                                 Devon Alexander KANE,
                                        Appellant

                                             v.

                                   STATE OF TEXAS,
                                       Appellee

                 From the 216th Judicial District Court, Kerr County, Texas
                    Trial Court Nos. A1319, A1320, A1321, & A1322
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER
        The State’s Motion for Extension of Time to File Brief is hereby GRANTED. The
State’s brief is due August 12, 2014.


                                                  _________________________________
                                                  Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court